Citation Nr: 0410355	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-13 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for status post left 
herniorrhaphy, rated as noncompensably disabling prior to 
September 18, 1998, and as 10 percent disabling as of September 
18, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.

The case comes before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans Claims 
(Court) dated August 2003, which vacated the September 2002 Board 
decision denying an increased rating for status post left 
herniorrhaphy.  The present matter on appeal arose from a January 
1997 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue of entitlement to an increased 
disability rating for status post left herniorrhaphy, rated as 
noncompensably disabling prior to September 18, 1998, and as 10 
percent disabling as of September 18, 1998.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this respect, the Board notes that the veteran was last 
examined by VA in December 1999, more than four years ago, and 
hence, such examination is not appropriate for rating purposes as 
it does not accurately reflect the current level of disability of 
the veteran's status post left herniorrhaphy.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, ordering 
a medical examination or citing recognized medical treatises in 
its decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, in order to afford the veteran due process 
of law, the veteran should be scheduled to undergo a VA 
examination in order to assess the current level of severity of 
the veteran's status post left herniorrhaphy.

Furthermore, it appears the veteran has been treated for his 
disability at the San Juan VA Medical Center (VAMC), and by a 
private health care provider.  As such, the RO should assist the 
appellant in obtaining any additional available VA and private 
medical records that may be identified as relevant to the claim on 
appeal.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue of entitlement to an increased 
disability rating for status post left herniorrhaphy, rated as 
noncompensably disabling prior to September 18, 1998, and as 10 
percent disabling as of September 18, 1998.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to his service-connected status post left 
herniorrhaphy.  Provide the veteran with release forms and ask 
that a copy be signed and returned for each health care provider 
identified and whose treatment records are not already contained 
within the claims file, including a release form for A. M. 
Portilla, M.D.  When the veteran responds, obtain records from 
each health care provider he identifies (except where VA has 
already made reasonable efforts to obtain the records from a 
particular provider).  If these records cannot be obtained and 
there is no affirmative evidence that they do not exist, inform 
the veteran of the records that the RO was unable to obtain, 
including what efforts were made to obtain them.  Also inform the 
veteran that adjudication of the claim will be continued without 
these records unless he is able to submit them.  Allow an 
appropriate period of time within which to respond.  Furthermore, 
the veteran should be specifically informed as to what portion of 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment at any VAMC relevant to his 
service-connected status post left herniorrhaphy.  All identified 
treatment records from any reported VAMC to the present, which are 
not already contained within the claims file, should be obtained 
and associated with the claims file.  Additionally, the RO should 
obtain any relevant treatment records from the San Juan VAMC dated 
from April 2000 to the present.  If the search for the above 
records has negative results, the claims file must be properly 
documented with information obtained from the VA facility(ies).  
Furthermore, the veteran should be specifically informed as to 
what portion of the evidence he is required/expected to submit, 
and which portion of the evidence the VA would attempt to obtain 
in order to assist the veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

4.  Only after the development described above has been completed, 
the RO should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following examination:
a) Make arrangements for the veteran to be afforded an 
examination, by an appropriate specialist, to identify the current 
level of impairment resulting from his service-connected status 
post left herniorrhaphy.  The claims folder must be made available 
to the examiner for review before the examination.  The examiner 
must indicate in the examination report that the veteran's claims 
folder was reviewed prior to the examination.  All tests and 
studies deemed helpful by the examiner should be conducted in 
conjunction with the examination.  The examiner's report should 
include an evaluation which addresses the presence or absence of 
the manifestations described under the General Rating Formula for 
Digestive Disorders of the VA Schedule for Rating Disabilities 
(Rating Schedule) (38 C.F.R. §§ 4.110-4.114, Diagnostic Code 
7338).  The examiner should also evaluate the veteran's disability 
under the General Rating Formula for Skin Disorders of the VA 
Rating Schedule (38 C.F.R. § 4.118, Diagnostic Code 7804, as 
effective prior to and as of August 30, 2002).  Furthermore, upon 
examination of the veteran, the examiner should render an opinion 
as to the effect that the service-connected status post left 
herniorrhaphy has, if any, on his earning capacity.  The examiner 
should further comment as to the veteran's current level of 
occupational impairment solely due to his status post left 
herniorrhaphy.  Moreover, the examiner should render an opinion as 
to whether the status post left herniorrhaphy alone has caused 
marked interference with the veteran's employment, or the need for 
frequent periods of hospitalization.  It is requested that the VA 
specialist reconcile any contradictory evidence regarding the 
above questions.  All pertinent clinical findings and the complete 
rationale for all opinions expressed should be set forth in a 
written report.

5.  The veteran should be given adequate notice of the requested 
examination, which includes advising him of the consequences of 
his failure to report to the examination.  If he fails to report 
to the examination, this fact should be noted in the claims folder 
and a copy of the scheduling of examination notification or 
refusal to report notice, whichever is applicable, should be 
obtained by the RO and associated with the claims folder.

6.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  If the 
examination report is deficient in any manner or fails to include 
adequate responses to the specific clinical findings/opinions 
requested, it must be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand instructions of the Board 
are neither optional nor discretionary.  Full compliance with such 
instructions is mandated by law, per Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completion of the above, the RO should readjudicate the 
appellant's claim seeking entitlement to an increased disability 
rating for status post left herniorrhaphy, rated as noncompensably 
disabling prior to September 18, 1998, and as 10 percent disabling 
as of September 18, 1998.  In re-adjudicating the veteran's claim, 
the RO should take into consideration the criteria listed in the 
VA Rating Schedule for Digestive and Skin Disorders (38 C.F.R. §§ 
4.110-4.114, Diagnostic Code 7338, and 38 C.F.R. § 4.118, 
Diagnostic Code 7804, as effective prior to and as of August 30, 
2002).  Furthermore, the RO's consideration of referring the 
service-connected disability for extraschedular evaluations under 
38 C.F.R. § 3.321(b)(1) must be documented on readjudication.

8.  If the determination remains unfavorable to the veteran, he 
should be provided with a supplemental statement of the case and 
be afforded an opportunity to respond before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





